Townley, J.
Motion for temporary injunction is granted. The conclusion is irresistible that defendants in adopting the name “ Columbia Educational Institute ” did so with the deliberate design of conveying to the public the impression that they were identical or associated with the plaintiff. The right of plaintiff to its name “ Columbia University ” was expressly conferred by the Legislature in 1784 and has been in constant use since that time. It has built up a great name and standing among the educational institutions of the country, which name cannot be appropriated by the device resorted to by the defendants. Bond $250. Settle order on notice.